               Case 2:19-cv-00207-JCC Document 20 Filed 09/13/19 Page 1 of 4



 1
                                                                     The Honorable John C. Coughenour
 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8

 9
                                                            Dist. Ct. No: 2:19-cv-00207-JCC
10       NAZARIO HERNANDEZ,
                     Appellant,                             Internal Bankruptcy No. 19-S003
11              v.
         FRANKLIN CREDIT MANAGEMENT                         Related Case: No.: 18-01159-TWD
12       CORP and DEUTSCHE BANK NATIONAL
         COMPANY AS TRUSTEE FOR BOSCO                       Chapter: 13
13       CREDIT II TRUST SERIES 2010-1,

14                           Appellees.                         REPLY IN SUPPORT OF MOTION
                                                                FOR APPELLANT’S ATTORNEY
15                                                              FEES

16                                                              Noted on Motion Calendar for:

17                                                              September 13, 2019

18

19

20          Appellees have objected to Appellant Nazario Hernandez’s motion to this court for

21   attorney fees on the basis that this Court is unable to award attorney fees and costs, arguing that

22   the Bankruptcy court is the proper place for such a motion to be decided. Appellant will address

23   this argument, but first it should be noted that Appellees have not objected to either the hourly

24
       REPLY IN SUPPORT OF MOTION FOR                       1                HENRY & DEGRAAFF, P.S.
       APPELLANT’S ATTORNEY FEES- 1                                               787 MAYNARD AVE S
                                                                             SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
               Case 2:19-cv-00207-JCC Document 20 Filed 09/13/19 Page 2 of 4



 1   rate or the itemization of time in the Motion for Fees, and they should therefore be found to have

 2   waived any objection to reasonableness of those fees.

 3          Federal Rule of Bankruptcy Procedure 7054 specifically states that Federal Rule of Civil

 4   Procedure 54(d)(2)(A)-(C) and (E) apply in adversary proceedings (except for the reference to

 5   rule FRCP 78), meaning FRCP 54(d)(2) as cited by Appellant is applicable to this motion for

 6   fees. Appellees argue that Hernandez is only entitled to costs under FRBP 8021, but this would

 7   subsume FRBP 7054 as it specifically adopts FRCP 54’s broader award of attorney fees (when

 8   supported by other law) in the context of an adversary proceeding (which is the procedural

 9   standing of this case). At best, FRBP 8021 means that only the bankruptcy court can award the

10   enumerated costs in FRBP 8021(c), which in this case would include the charge for the

11   transcript. Also, Local Civil Rule for the Western District of Washington 54(d)(5) states that “A

12   motion for attorney’s fees should not be included in the motion for costs to the clerk but should

13   be directed to the court pursuant to Fed. R. Civ. P. 54(d), which sets forth requirements for the

14   timing and contents of the motion.

15          Confusingly, Appellees claim that Appellant has cited to a case which it did not mention:

16   Stevens v. Security Pacific Corp., 53 Wash App 507 (1989). Appellees appear to be citing this

17   case because it analyzes an attorney fee clause similar to the one at issue here. However, Exhibit

18   2 to the Declaration of Jacob DeGraaff, filed with the motion for fees, contains the full note and

19   deed of trust. The note and deed of trust contain several other attorney fee provisions, including

20   paragraph 7 of the Deed of Trust (page 25 of Decl. of DeGraaff) which states: “If Borrower fails

21   to perform the covenants and agreements contained in this Deed of Trust, or if any action or

22   proceeding is commenced which materially affects Lender’s interest in the Property, then

23   Lender, at lender’s option, upon notice to Borrower, may make such appearances, disburse such

24
       REPLY IN SUPPORT OF MOTION FOR                      2                HENRY & DEGRAAFF, P.S.
       APPELLANT’S ATTORNEY FEES- 2                                              787 MAYNARD AVE S
                                                                            SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
               Case 2:19-cv-00207-JCC Document 20 Filed 09/13/19 Page 3 of 4



 1   sums, including reasonably attorneys’ fees, and take such action as is necessary to protect

 2   lender’s interest. . . . Any amounts disbursed by lender pursuant to this paragraph 7, with interest

 3   thereon, at the Note rate, shall become additional indebtedness of Borrower secured by this Deed

 4   of Trust.” In other words, under the Deed of Trust, Borrower is plainly liable for Lender’s

 5   attorneys’ fees incurred in enforcing and protecting its interests. RCW 4.84.330 makes this

 6   attorneys’ fees provision reciprocal. It would make a mockery of Washington’s reciprocal

 7   attorney fee statute to require, as Appellees seem to suggest, that in order for the borrower to

 8   recover attorney fees, the lender must first have demanded attorney fees.

 9           Contrary to Appellees’ assertion, this Court, the United States District Court for the

10   Western District of Washington, has the authority and jurisdiction to award fees on appeals that

11   come before it. If it didn’t, the District Court would be unable to award fees for a frivolous

12   appeal under FRAP 38. See In re Del Mission Ltd., 98 F.3d 1147, 1153 (9th Cir. 1996) (“We

13   agreed with the BAP's holding that Rule 38 empowers only appellate courts, not bankruptcy

14   courts to award damages, attorney's fees, and other expenses incurred by an appellee in response

15   to a frivolous appeal . . . . [m]oreover, . . . an appellate court does not have the authority to

16   delegate this power to a bankruptcy court.” (Internal citations omitted.)) If, as Appellee’s

17   propose, FRBP 8021 were the only means by which Appellant could recover costs, FRAP would

18   be rendered inapplicable to bankruptcy appeals.

19           Appellees have not challenged the rate or hours billed in the motion for fees. Instead,

20   they have asserted that this court is not the proper court to decide the matter of fees. Penrod and

21   RCW 4.84.330 make clear that the attorney fees provision at issue is reciprocal, and that the

22   present appellate fees are taxable to the Appellees in this court. Appellant respectfully requests

23

24
        REPLY IN SUPPORT OF MOTION FOR                        3                HENRY & DEGRAAFF, P.S.
        APPELLANT’S ATTORNEY FEES- 3                                                787 MAYNARD AVE S
                                                                               SEATTLE, WASHINGTON 98104
                                                                                  telephone (206) 330-0595
                                                                                      fax (206) 400-7609
               Case 2:19-cv-00207-JCC Document 20 Filed 09/13/19 Page 4 of 4



 1   this court enter an order taxing his fees and costs to Appellees, or in the alternative, that the

 2   matter be remanded to the Bankruptcy Court for entry of such an order.

 3          Respectfully submitted this 13th day of September, 2019.

 4
                                                    /s/ Jacob D. DeGraaff___________
 5                                                  Jacob D. DeGraaff, WSBA #36713
                                                    HENRY & DEGRAAFF, P.S.
 6                                                  787 Maynard Ave S.
                                                    Seattle, WA 98105
 7                                                  T: 206-330-0595/ F: 206-400-7609
                                                    jacobd@hdm-legal.com
 8                                                  Attorney for Appellant Nazario Hernandez

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
       REPLY IN SUPPORT OF MOTION FOR                        4                 HENRY & DEGRAAFF, P.S.
       APPELLANT’S ATTORNEY FEES- 4                                                 787 MAYNARD AVE S
                                                                               SEATTLE, WASHINGTON 98104
                                                                                  telephone (206) 330-0595
                                                                                      fax (206) 400-7609
